
	
		II
		109th CONGRESS
		2d Session
		S. 2771
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2006
			Mr. Vitter introduced
			 the following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To increase the types of Federal housing assistance
		  available to individuals and households in response to a major disaster, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the Disaster
			 Housing Flexibility Act of 2006.
		2.Federal assistance to
			 individuals and householdsSection 408 of the Robert T. Stafford
			 Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is
			 amended—
			(1)in subsection
			 (b)—
				(A)in paragraph (2),
			 by adding at the end the following:
					
						(C)Manufactured
				modular housingIn making any determination of cost effectiveness
				under subparagraph (A), the President shall consider if manufactured modular
				housing can be provided to an individual or household at a cost to the
				Government that is less than the same cost necessary to provide other readily
				fabricated dwellings.
						;
				and
				(B)by adding at the
			 end the following:
					
						(3)Consent of
				owner
							(A)In
				generalNotwithstanding paragraph (2), the President shall seek
				the consent of each individual or household prior to providing such individual
				or household with manufactured modular housing assistance.
							(B)rejection of
				manufactured modular housing assistanceIf an individual or
				household does not provide consent under subparagraph (A), such individual or
				household shall remain eligible for any other assistance available under this
				section.
							(4)Owner
				contributionNothing in this section shall be construed to
				prevent an individual or household from contributing, in addition to any
				assistance provided under this section, such sums as are necessary in order to
				obtain manufactured modular housing that is of greater size or quality than
				that provided by the President under this
				section.
						;
				(2)in subsection
			 (c)(4)—
				(A)in the paragraph
			 heading, by inserting or
			 semi-permanent after Permanent;
				(B)by inserting
			 or semi-permanent after permanent;
				(C)by striking
			 in insular areas and inserting the following: “in—
					
						(A)insular
				areas
						;
				(D)by striking
			 (A) no alternative and inserting (i) no
			 alternative and adjusting the margin accordingly;
				(E)by striking
			 (B) and inserting (ii) and adjusting the margin
			 accordingly;
				(F)by striking the
			 period at the end and inserting ; and; and
				(G)by adding at the
			 end the following:
					
						(B)any area in which
				the President declared a major disaster or emergency in connection with
				Hurricane Katrina of
				2005.
						;
				(3)in subsection
			 (d)(1), by adding at the end the following:
				
					(C)Sites located
				in a floodplainNotwithstanding any other provision of law,
				including section 9 of title 44, Code of Federal Regulations (or any
				corresponding similar regulation or ruling), any permanent, semi-permanent, or
				temporary housing provided under this section, including any readily fabricated
				dwelling, manufactured housing, or manufactured modular housing, may be located
				in any area identified by the Director as an area having special flood hazards
				under section 102 of the Flood Disaster Protection Act of 1973 (42 U.S.C.
				4012a)).
					(D)Individual
				sites for manufactured modular housingManufactured modular
				housing made available under this section—
						(i)shall, whenever
				practicable, be located on a site that is a discrete and separate parcel of
				land; and
						(ii)may not be
				located on a site that—
							(I)is managed by the
				Director; and
							(II)contains 3 or
				more other manufactured modular housing
				units.
							;
				and
			(4)by adding at the
			 end the following:
				
					(j)Evacuation
				plansThe Director, in consultation with the Governor of each
				State and the heads of such units of local government as the Director may
				determine, shall develop and maintain detailed and comprehensive mass
				evacuation plans for individuals or households receiving assistance under this
				section.
					.
			
